EXHIBIT 10.26

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) by and between GEMPHIRE
THERAPEUTICS INC., a Delaware corporation (the “Company”) and SETH C. RENO (the
“Executive”) is signed by the Company and the Executive on August 15, 2016 (the
“Effective Date”).

BACKGROUND

The board of directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its stockholders to employ the
Executive.  The Executive is currently employed as its Chief Commercial Officer
subject to an offer letter dated August 6, 2015 and effective August 10, 2015,
 (the “Prior Agreement”).  The Company and the Executive desire to enter into
this Agreement to embody the terms of those continued relationships and to
amend, restate and supersede the terms and conditions of the Prior Agreement in
their entirety.  This Agreement shall represent the entire understanding and
agreement between the parties with respect to the Executive’s employment with
the Company.

NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
set forth herein, the parties agree as follows:

TERMS AND CONDITIONS

1.         EMPLOYMENT PERIOD. The Company hereby agrees to continue the
Executive in its employ, and the Executive hereby agrees to remain in the employ
of the Company, subject to the terms and conditions of this Agreement, for the
period commencing on the Effective Date and ending on the first anniversary of
the Effective Date (the “Initial Term”).  The term of this Agreement will
automatically be renewed for a term of one (1) year (each, a “Renewal Term”) at
the end of the Initial Term and at the end of each Renewal Term thereafter,
provided that the Board does not provide written notice to the Executive of its
intention not to renew this Agreement ninety (90) days prior to the expiration
of the Initial Term or any Renewal Term.  For purposes of this Agreement,
“Employment Period” includes the Initial Term and any Renewal Term(s)
thereafter.  Notwithstanding the foregoing, in the event of a Change in Control,
the date the Change in Control occurs shall become the Effective Date for all
purposes thereafter, and each Change in Control thereafter shall result in a new
Effective Date on the date of the latest Change in Control.  This Agreement, on
the Effective Date, amends, restates and supersedes the Prior Agreement.

2.         TERMS OF EMPLOYMENT.

(a)        Position and Duties.

(i)         During the Employment Period, the Executive shall serve as the Chief
Commercial Officer of the Company, and in such other position or positions with
the





1

--------------------------------------------------------------------------------

 



 

Company and its subsidiaries as are consistent with the Executive’s position as
Chief Commercial Officer of the Company, and shall have such duties and
responsibilities as are assigned to the Executive by the Board consistent with
the Executive’s position as Chief Commercial Officer of the Company.

(ii)       During the Employment Period, and excluding any periods of vacation
and sick leave to which the Executive is entitled, the Executive agrees to
devote reasonable attention and time during normal business hours and on a full
time basis to the business and affairs of the Company, to discharge the
responsibilities assigned to the Executive hereunder, and to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities.  During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) be employed by the Company or any of its
subsidiaries or Affiliates, (B) serve on corporate, civic or charitable boards,
committees, or advisory boards, (C) deliver lectures, fulfill speaking
engagements or teach at educational  institutions, and (D) manage personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities as an employee of the Company in
accordance with this Agreement.

(b)       Compensation.

(i)         Base Salary.  During the Employment Period, the Executive shall
receive an annual base salary (the “Annual Base Salary”) at least equal to
$250,000, subject to applicable withholding taxes, which shall be paid in
accordance with the Company’s normal payroll practices for senior executive
officers of the Company as in effect from time to time.  During the Employment
Period, the Annual Base Salary shall be reviewed at least annually by the Board
or the Compensation Committee of the Board (the “Compensation Committee”).  Any
increase in the Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement.  The Annual Base Salary shall
not be reduced after any such increase (unless otherwise agreed to by the
Executive) and the term “Annual Base Salary” as utilized in this Agreement shall
refer to the Annual Base Salary as so increased or adjusted.

(ii)       Annual Bonus.  In addition to the Annual Base Salary, for each fiscal
year ending during the Employment Period, the Executive shall be eligible for an
annual cash bonus (the “Annual Bonus”), as determined by the Compensation
Committee, which value shall be up to forty  (40) percent of the Annual Base
Salary and as determined in accordance with the policies and practices generally
applicable to other senior executive officers of the Company.  Each such Annual
Bonus awarded to the Executive shall be paid sometime during the first
seventy-five (75) days of the fiscal year next following the fiscal year for
which the Annual Bonus is awarded, unless the Executive shall elect, in
compliance with Treasury Regulation 1.409A-2(a), to defer the receipt of such
Annual Bonus.

(iii)      Long-Term Incentive Compensation.  During the Employment Period, the
Executive shall be entitled to participate in any stock option, performance
share, performance unit or other equity based long-term incentive compensation
plan, program or arrangement (the “Plans”) generally made available to senior
executive officers of the Company, on substantially the same terms and
conditions as generally apply to such other





2

--------------------------------------------------------------------------------

 



 

officers, except that the size of the awards made to the Executive shall reflect
the Executive’s position with the Company and the Compensation Committee’s
views.

(iv)       Welfare Benefit Plans. During the Employment Period, the Executive
and/or the Executive’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its Affiliated
companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) made available to other senior executive officers
of the Company.

(v)        Shares and Stock Options.  As of the Effective Date, the Executive
shall be entitled to retain all shares of the Company’s common stock (the
“Common Stock”)  and stock options held by the Executive as of the Effective
Date (the “Executive’s Current Equity”); provided, however, to the extent that
the Executive remains employed by the Company as of the closing date of a Change
in Control, the Executive’s Current Equity shall fully vest effective as of the
closing date of a Change in Control.

(vi)       Expenses.  During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the plans, practices, policies and programs of
the Company.

(vii)     Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the plans, practices, policies and
programs of the Company consistent with the treatment of other senior executive
officers of the Company.

3.         TERMINATION OF EMPLOYMENT.

(a)        Notwithstanding Section 1, the Employment Period shall end upon the
earliest to occur of (i) the Executive’s death, (ii) a Termination due to
Disability, (iii) a Termination for Cause, (iv) the Termination Date specified
in connection with any exercise by the Company of its Termination Right, (v) a
Termination for Good Reason, or (vi) the termination of this Agreement by
Executive pursuant to Section 3(b).  If the Employment Period terminates as of a
date specified under this Section 3, the Executive agrees that, upon written
request from the Company, the Executive shall resign from any and all positions
the Executive holds with the Company and any of its subsidiaries and Affiliates,
effective immediately following receipt of such request from the Company (or at
such later date as the Company may specify).

(b)       This Agreement may be terminated by the Executive at any time upon
thirty (30) days prior written notice to the Company or upon such shorter period
as may be agreed upon between the Executive and the Board.  In the event of a
termination by the Executive, the Company shall be obligated only to continue to
pay the Executive’s salary and provide other benefits provided by this Agreement
up to the date of the termination.

(c)        Benefits Payable Under Termination.

(i)         In the event of the Executive’s death during the Employment Period
or a Termination due to Disability, the Executive or the Executive’s
beneficiaries or legal





3

--------------------------------------------------------------------------------

 



 

representatives shall be provided the Unconditional Entitlements (as defined
below), including, but not limited to, any such Unconditional Entitlements that
are or become payable under any Company plan, policy, practice or program or any
contract or agreement with the Company by reason of the Executive’s death or
Termination due to Disability.

(ii)       In the event of the Executive’s Termination for Cause or termination
by the Executive other than a Termination for Good Reason, the Executive shall
be provided the Unconditional Entitlements.

(iii)      In the event of (1)  a Termination for Good Reason, (2) the exercise
by the Company of its Termination Rights or (3) the Executive’s termination as a
result of the Board’s decision to provide the Executive with written notice of
the Company’s intention not to renew this Agreement ninety (90) days prior to
the expiration of the Initial Term or any Renewal Term, the Executive shall be
provided the Unconditional Entitlements and, subject to the Executive signing
and delivering to the Company and not revoking before the sixtieth (60th) day
following the Termination Date, a general release of claims in favor of the
Company and certain related parties in a form reasonably satisfactory to the
Company and the Executive, which the Company shall provide to the Executive
within seven (7) days following the Termination Date (the “Release”), the
Company shall provide the Executive the Conditional Benefits.  Any and all
amounts payable and benefits or additional rights provided to the Executive upon
a termination of the Executive’s employment pursuant to this Section 3(c) (other
than the Unconditional Entitlements) shall only be payable or provided if the
Executive signs and delivers the Release and if the Release becomes irrevocable
prior to the sixtieth (60th) day following the Termination Date.  In no event
shall the Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Executive under any of
the provisions of this Agreement, nor shall the amount of any payment hereunder
be reduced by any compensation earned by the Executive as a result of employment
by a subsequent employer.

(d)       Unconditional Entitlements.  For purposes of this Agreement, the
“Unconditional Entitlements” to which the Executive may become entitled under
Section 3(c) are as follows:

(i)         Earned Amounts.  The Earned Compensation shall be paid within thirty
(30) days following the termination of the Executive’s employment hereunder, or
if any part thereof constitutes a bonus which is subject to or conditioned upon
any performance conditions, within thirty (30) days following the determination
that such conditions have been met, provided that in no event shall the bonus be
paid later than ninety (90) days following the Executive’s termination of
employment.

(ii)       Benefits. All benefits payable to the Executive under any employee
benefit plans (including, without limitation any pension plans or 401(k) plans)
of the Company or any of its Affiliates applicable to the Executive at the time
of termination of the Executive’s employment with the Company and all amounts
and benefits (other than the Conditional Benefits) which are vested or which the
Executive is otherwise entitled to receive under the terms of or in accordance
with any plan, policy, practice or program of, or any contract or agreement
with, the Company, at or subsequent to the date of the Executive’s termination
without regard to the performance by the Executive of further services or the
resolution of a





4

--------------------------------------------------------------------------------

 



 

contingency, shall be paid or provided in accordance with and subject to the
terms and provisions of such plans, it being understood that all such benefits
shall be determined on the basis of the actual date of termination of the
Executive’s employment with the Company.

(iii)      Indemnities.  Any right which the Executive may have to claim a
defense and/or indemnity for liabilities to or claims asserted by third parties
in connection with the Executive’s activities as an officer, director or
employee of the Company shall be unaffected by the Executive’s termination of
employment and shall remain in effect in accordance with its terms.

(iv)       Medical Coverage.  The Executive shall be entitled to such
continuation of health care coverage as is required under, and in accordance
with, applicable law or otherwise provided in accordance with the Company’s
policies.  The Executive shall be notified in writing of the Executive’s rights
to continue such coverage after the termination of the Executive’s employment
pursuant to this Section 3(d)(iv), provided that the Executive timely complies
with the conditions to continue such coverage.  The Executive understands and
acknowledges that the Executive is responsible to make all payments required for
any such continued health care coverage that the Executive may choose to
receive.

(v)        Business Expenses. The Executive shall be entitled to reimbursement,
in accordance with the Company’s policies regarding expense reimbursement as in
effect from time to time, for all business expenses incurred by the Executive
prior to the termination of the Executive’s employment.

(vi)       Stock Options/Equity Awards. Except to the extent additional rights
are provided upon the Executive’s qualifying to receive the Conditional
Benefits, the Executive’s rights with respect to any stock options and/or other
equity awards granted to the Executive by the Company shall be governed by the
terms and provisions of the Plans and Plan rules, provided that the Executive
shall have ninety (90) days from the Termination Date to exercise vested
options, and award agreements pursuant to which such stock options and equity
awards were awarded, as in effect at the Termination Date.

(e)        Conditional Benefits. For purposes of this Agreement, the
“Conditional Benefits” to which the Executive may become entitled are as
follows:

(i)         Severance Amount. The Company shall pay the Executive a lump sum
amount equal to the Severance Amount.  Subject to Section 3(c)(iii) above, the
Severance Amount shall be paid on the date that is sixty (60) days after the
Termination Date (or upon the Executive’s death, if earlier).

(ii)       COBRA. Provided that the Executive timely elects continued health
insurance coverage under the federal COBRA law, the Company will pay one-hundred
percent of the cost of premiums for such health insurance continuation coverage
during the twelve (12) months following the Termination Date.  Notwithstanding
anything to the contrary in this Agreement, the Executive’s entitlement to any
benefits or payments under this Section 3(e)(ii) shall cease on such date that
the Executive becomes eligible to receive health insurance





5

--------------------------------------------------------------------------------

 



 

coverage from another employer group health plan due to Executive’s employment
with a future employer.

(iii)      Stock Options.  All of the Executive’s stock options shall vest and
become immediately exercisable in accordance with the applicable Original Stock
Option Award Documents, subject to the same conditions as if the Executive had
remained employed under this Agreement through the end of the Employment
Period.  Once exercisable, all stock options shall remain exercisable until the
stock option termination date.  All of the Executive’s stock options that were
vested and exercisable at the Termination Date shall remain exercisable until
the expiration date of such stock options.  Except as otherwise expressly
provided herein, all stock options shall continue to be subject to the Original
Stock Option Award Documents.

(iv)       Equity Awards. Any restricted stock or other equity award subject to
vesting shall continue to vest in accordance with the terms of the Original
Award Documents, regardless of the Executive’s termination of
employment.  Except as otherwise expressly provided herein, all such restricted
stock or other equity awards shall be subject to, and administered in accordance
with, the Original Award Documents.

(v)        Additional Distribution Rules.  Notwithstanding any other payment
date or schedule provided in this Agreement to the contrary, if the Executive is
deemed on the Termination Date of the Executive’s employment to be a “specified
employee” within the meaning of that term under Section 409A of the Code and the
regulations thereunder (“Section 409A”), then each of the following shall apply:

(A)    With regard to any payment that is considered “nonqualified deferred
compensation” under Section 409A and payable on account of a “separation from
service” (within the meaning of Section 409A and as provided in Section 3(g) of
this Agreement), such payment shall not be made prior to the date which is the
earlier of (1) the expiration of the six (6)-month period measured from the date
of the Executive’s “separation from service,” and (2) the date of the
Executive’s death (the “Delay Period”) to the extent required under Section
409A.  Upon the expiration of the Delay Period, all payments delayed pursuant to
this Section 3(e)(v)(A) (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid to the
Executive in a lump sum, and all remaining payments due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein; and

(B)    To the extent that benefits to be provided during the Delay Period are
considered “nonqualified deferred compensation” under Section 409A provided on
account of a “separation from service,” the Executive shall pay the cost of such
benefits during the Delay Period, and the Company shall reimburse the Executive,
to the extent that such costs would otherwise have been paid or reimbursed by
the Company or to the extent that such benefits would otherwise have been
provided by the Company at no cost to the Executive, for the Company’s share of
the cost of such benefits upon expiration of the Delay Period, and any remaining
benefits shall be paid, reimbursed or provided by the Company in accordance with
the procedures specified herein.





6

--------------------------------------------------------------------------------

 



 

The foregoing provisions of this Section 3(e)(v)(A) shall not apply to any
payments or benefits that are excluded from the definition of “nonqualified
deferred compensation” under Section 409A, including, without limitation,
payments excluded from the definition of “nonqualified deferred compensation” on
account of being separation pay due to an involuntary separation from service
under Treasury Regulation 1.409A-1(b)(9)(iii) or on account of being a
“short-term deferral” under Treasury Regulation 1.409A-1(b)(4).

(f)        Definitions.  For purposes of this Agreement, the following terms
shall have the meanings ascribed to them below:

(i)         “Affiliate” means any corporation, partnership, limited liability
company, trust or other entity which directly, or indirectly through one or more
intermediaries, controls, is under common control with, or is controlled by, the
Company.

(ii)       “Change in Control” means the occurrence, in a single transaction or
in a series of related transactions, of any one or more of the following events:

(A)    any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined Voting
Power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction.  Notwithstanding the foregoing, a
Change in Control will not be deemed to occur (1) in connection with the
issuance of securities of the Company as part of a joint venture or strategic
partnership to which the Company is party, (2) on account of the acquisition of
securities of the Company directly from the Company, (3) on account of the
acquisition of securities of the Company by an investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities,
(4) on account of the acquisition of securities of the Company by any individual
who is, on the IPO Date, either an executive officer or a member of the Board
(either, an “IPO Investor”) and/or any entity in which an IPO Investor has a
direct or indirect interest (whether in the form of voting rights or
participation in profits or capital contributions) of more than 50%
(collectively, the “IPO Entities”), (5) on account of the IPO Entities
continuing to hold shares that come to represent more than 50% of the combined
Voting Power of the Company’s then outstanding securities as a result of the
conversion of any class of the Company’s securities into another class of the
Company’s securities having a different number of votes per share pursuant to
the conversion provisions set forth in the Company’s Amended and Restated
Certificate of Incorporation, or (6) solely because the level of Ownership held
by any Exchange Act Person (the “Subject Person”) exceeds the designated
percentage threshold of the outstanding Voting  Securities as a result of a
repurchase or other acquisition of Voting Securities by the Company reducing the
number of shares outstanding, provided that if a Change in Control would occur
(but for the operation of this sentence) as a result of the acquisition of
Voting Securities by the Company, and after such share acquisition, the Subject
Person becomes the Owner of any additional Voting Securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding Voting Securities Owned by the Subject Person over the
designated percentage threshold, then a Change in Control will be deemed to have
occurred;





7

--------------------------------------------------------------------------------

 



 

(B)    a merger, consolidation or similar transaction involving (directly or
indirectly) the Company is consummated and, immediately after the consummation
of such merger, consolidation or similar transaction, the stockholders of the
Company immediately prior thereto do not Own, directly or indirectly, either
(1) outstanding voting securities representing more than 50% of the combined
outstanding voting power of the surviving entity in such merger, consolidation
or similar transaction or (2) more than 50% of the combined outstanding voting
power of the parent of the surviving entity in such merger, consolidation or
similar transaction, in each case in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such transaction; provided, however, that a merger, consolidation or similar
transaction will not constitute a Change in Control under this prong of the
definition if the outstanding voting securities representing more than 50% of
the combined voting power of the surviving entity or its parent are owned by the
IPO Entities;

(C)    a sale, lease, exclusive license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
is consummated, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than 50% of the combined voting power of the voting
securities of which are Owned by stockholders of the Company in substantially
the same proportions as their Ownership of the outstanding voting securities of
the Company immediately prior to such sale, lease, license or other disposition;
provided, however, that a sale, lease, exclusive license or other disposition of
all or substantially all of the consolidated assets of the Company and its
subsidiaries will not constitute a Change in Control under this prong of the
definition if the outstanding voting securities representing more than 50% of
the combined voting power of the acquiring entity or its parent are owned by the
IPO Entities; or

(D)    individuals who, on the Effective Date, are members of the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
members of the Board; provided, however, that if the appointment or election (or
nomination for election) of any new Board member was approved or recommended by
a majority vote of the members of the Incumbent Board then still in office, such
new member will, for purposes of this Agreement, be considered as a member of
the Incumbent Board.

Notwithstanding the foregoing definition, in the case of any payment or benefit
that constitutes nonqualified deferred compensation under Section 409A of the
Code, if necessary in order to ensure that the Executive does not incur
liability for additional tax under Section 409A of the Code, a transaction (or
series of related transactions) shall constitute a Change in Control only if, in
addition to satisfying the foregoing definition, such transaction (or series of
related transactions) also satisfies the definition of a “change in control
event” under Treas. Reg. Section 1.409A-3(i)(5).

(iii)      “Code” means the Internal Revenue Code of 1986, as amended and the
rules and regulations promulgated thereunder.

(iv)       “Earned Compensation” means any Annual Base Salary earned, but
unpaid, for services rendered to the Company on or prior to the date on which
the Employment Period ends pursuant to Section 3(a) (but excluding any salary
and interest accrued thereon payment of which has been deferred).





8

--------------------------------------------------------------------------------

 



 

(v)        “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

(vi)       “Exchange Act Person” means any natural person, entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will not include (A) the Company or any subsidiary of the
Company, (B) any employee benefit plan of the Company or any subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any subsidiary of the Company, (C) an underwriter
temporarily holding securities pursuant to a registered public offering of such
securities, (D) an entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company, or (E) any natural person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the IPO Date, is the
Owner, directly or indirectly, of securities of the Company representing more
than 50% of the combined voting power of the Company’s then outstanding
securities.

(vii)     “IPO Date” means the date of the underwriting agreement between the
Company and the underwriter(s) managing the initial public offering of the
Common Stock, pursuant to which the Common Stock is priced for the initial
public offering.

(viii)    “Non-Compete Amount” means, if the Executive is an officer or employee
of the Company, if a Change in Control occurs and if during the 24 month period
following the Change in Control the Executive is terminated without Cause (other
than because of the Executive’s death or Disability) or the Executive terminates
the Executive’s employment for Good Reason, the amount mutually agreed upon by
the Company and the Executive in exchange for the Executive’s covenant not to
engage in or otherwise compete against the business engaged in by the Company,
directly or indirectly, whether as an employee, consultant, independent
contractor, partner, shareholder, investor or in any other capacity, for a
one-year period following termination of the Executive’s employment with the
Company.

(ix)       “Original Stock Option Award Documents” means, with respect to any
stock option, the terms and provisions of the award agreement and Plan pursuant
to which such stock option was granted, each as in effect on the Termination
Date.

(x)        “Original Award Documents” means, with respect to any restricted
stock or other equity award, the terms and provisions of the award agreement
related to and the Plan governing such restricted stock or other equity award,
each as in effect on the Termination Date.

(xi)       “Own,” “Owned,” “Owner,” “Ownership” means a person or entity will be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

(xii)     “Person” shall have the same meaning as ascribed to such term in
Section 3(a)(9) of the Exchange Act, as supplemented by Section 13(d)(3) of the
Exchange Act,





9

--------------------------------------------------------------------------------

 



 

and shall include any group (within the meaning of Rule 13d-5(b) under the
Exchange Act); provided that Person shall not include (A) the Company or any of
its Affiliates, or (B) any employee benefit plan (including an employee stock
ownership plan or employee stock purchase plan) sponsored by the Company or any
of its Affiliates.

(xiii)    “Severance Amount” means an amount equal to 0.5 times the sum of (A)
the Annual Base Salary as in effect as of the Termination Date less the
Non-Compete Amount (if applicable) and (B) an amount equal to a prorated portion
of the Executive’s cash bonus for the year in which the Termination Date occurs,
with such prorated amount determined by multiplying the Executive’s cash bonus
for the year in which the Termination Date occurs by a fraction, the numerator
of which is the number of full months during such year in which the Executive
was employed and the denominator of which is twelve (12).

(xiv)     “Termination for Cause” means a termination of the Executive’s
employment by the Company due to (A) an intentional act or acts of dishonesty
undertaken by the Executive and intended to result in substantial gain or
personal enrichment to the Executive at the expense of the Company, (B) unlawful
conduct or gross misconduct that is willful and deliberate on the Executive’s
part and that, in either event, is materially injurious to the Company, (C) the
conviction of the Executive of, or the Executive’s entry of a no contest or nolo
contendre plea to, a felony, (D) material breach by the Executive of the
Executive’s fiduciary obligations as an officer or director of the Company, (E)
a persistent failure by the Executive to perform the duties and responsibilities
of the Executive’s employment hereunder, which failure is willful and deliberate
on the Executive’s part and is not remedied by the Executive within 30 days
after the Executive’s receipt of written notice from the Company of such
failure, or (F) material breach of any terms and conditions of this Agreement by
Executive, which breach has not been cured by the Executive within ten days
after written notice thereof to Executive from the Company.  For the purposes of
this Section 3(f)(xiv), no act or failure to act on the Executive’s part shall
be considered “dishonest,” “willful” or “deliberate” unless intentionally done
or omitted to be done by the Executive in bad faith and without reasonable
belief that the Executive’s action or omission was in the best interests of the
Company. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board shall be conclusively presumed to be done,
or omitted to be done, by the Executive in good faith and in the best interests
of the Company.

(xv)      “Termination Date” means the earlier to occur of (A) the date the
Company specifies in writing to the Executive in connection with the exercise of
its Termination Right or (B) the date the Executive specifies in writing to the
Company in connection with any notice to effect a Termination for Good
Reason.  Notwithstanding the foregoing, a termination of employment will not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits subject to Section 409A
upon or following a termination of employment unless such termination is also a
“separation from service” (within the meaning of Section 409A), and
notwithstanding anything contained herein to the contrary, the date on which
such separation from service takes place will be the Termination Date.

(xvi)     “Termination due to Disability” means a termination of the Executive’s
employment by the Company because the Executive has been incapable, after





10

--------------------------------------------------------------------------------

 



 

reasonable accommodation, of substantially fulfilling the positions, duties,
responsibilities and obligations set forth in this Agreement because of
physical, mental or emotional incapacity resulting from injury, sickness or
disease for a period of (A) six (6) consecutive months or (B) an aggregate of
nine (9) months (whether or not consecutive) in any twelve (12) month
period.  Any question as to the existence, extent or potentiality of the
Executive’s disability shall be determined by a qualified physician selected by
the Company with the consent of the Executive, which consent shall not be
unreasonably withheld.  The Executive or the Executive’s legal representatives
or any adult member of the Executive’s immediate family shall have the right to
present to such physician such information and arguments as to the Executive’s
disability as he, she or they deem appropriate, including the opinion of the
Executive’s personal physician.

(xvii)   “Termination for Good Reason” means a termination of the Executive’s
employment by the Executive within thirty (30) days of the Company’s failure to
cure, in accordance with the procedures set forth below, any of the following
events: (A) a reduction in Executive’s Annual Base Salary as in effect
immediately prior to such reduction by more than ten percent (10%) without
Executive’s written consent, unless such reduction is made pursuant to an across
the board reduction applicable to all senior executives of the Company;  (B) the
removal of the Executive by the Company from the position of Chief Commercial
Officer of the Company; (C) a material reduction in the Executive’s duties and
responsibilities as in effect immediately prior to such reduction; or (D) a
material breach of any material provision of this Agreement by the Company to
which the Executive shall have delivered a written notice to the Board within
forty-five (45) days of the Executive’s having actual knowledge of the
occurrence of one of such events stating that the Executive intends to terminate
the Executive’s employment for Good Reason and specifying the factual basis for
such termination, and such event, if capable of being cured, shall not have been
cured within twenty-one (21) days of the receipt of such
notice.  Notwithstanding the foregoing, a termination shall not be treated as a
Termination for Good Reason if the Executive shall have consented in writing to
the occurrence of the event giving rise to the claim of Termination for Good
Reason.

(xviii)  “Termination Right” means the right of the Company, in its sole,
absolute and unfettered discretion, to terminate the Executive’s employment
under this Agreement for any reason or no reason whatsoever.  For the avoidance
of doubt, any Termination for Cause effected by the Company shall not constitute
the exercise of its Termination Right.

(xix)     “Voting Power” means such number of Voting Securities as shall enable
the holders thereof to cast all the votes which could be cast in an annual
election of directors of a company.

(xx)      “Voting Securities”  means all securities entitling the holders
thereof to vote in an annual election of directors of a company.

(g)        Conflict with Plans.  As permitted under the terms of the applicable
Plans, the Company and the Executive agree that the definitions of Termination
for Cause or Termination for Good Reason set forth in this Section 3 shall apply
in place of any similar definition or comparable concept applicable under either
of the Plans (or any similar definition in any successor plan).





11

--------------------------------------------------------------------------------

 



 

(h)       Section 409A.  It is intended that payments and benefits under this
Agreement either be excluded from or comply with the requirements of Section
409A and the guidance issued thereunder and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted consistent with such intent.  In
the event that any provision of this Agreement is subject to but fails to comply
with Section 409A, the Company may revise the terms of the provision to correct
such noncompliance to the extent permitted under any guidance, procedure or
other method promulgated by the Internal Revenue Service now or in the future or
otherwise available that provides for such correction as a means to avoid or
mitigate any taxes, interest or penalties that would otherwise be incurred by
the Executive on account of such noncompliance.  Provided, however, that in no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty imposed upon or other detriment suffered by the Executive under Section
409A or damages for failing to comply with Section 409A.  Solely for purposes of
determining the time and form of payments due the Executive under this Agreement
(including any payments due under Sections 3(c) or 5) or otherwise in connection
with the Executive’s termination of employment with the Company, the Executive
shall not be deemed to have incurred a termination of employment unless and
until the Executive shall incur a “separation from service” within the meaning
of Section 409A.  The parties agree, as permitted in accordance with the final
regulations thereunder, a “separation from service” shall occur when the
Executive and the Company reasonably anticipate that the Executive’s level of
bona fide services for the Company (whether as an employee or an independent
contractor) will permanently decrease to no more than forty (40) percent of the
average level of bona fide services performed by the Executive for the Company
over the immediately preceding thirty-six (36) months.  The determination of
whether and when a separation from service has occurred shall be made in
accordance with this subparagraph and in a manner consistent with Treasury
Regulation Section 1.409A-1(h).  All reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A to the extent that such reimbursements or in-kind
benefits are subject to Section 409A, including, where applicable, the
requirements that (i) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement (and the
in-kind benefits to be provided) during a calendar year may not affect the
expenses eligible for reimbursement (and the in-kind benefits to be provided) in
any other calendar year, (iii) the reimbursement of an eligible expense will be
made on or before the last day of the calendar year following the year in which
the expense is incurred, and (iv) the right to reimbursement (or in-kind
benefits) is not subject to set off or liquidation or exchange for any other
benefit.  For purposes of Section 409A, the Executive’s right to any installment
payments under this Agreement shall be treated as a right to receive a series of
separate and distinct payments.  Whenever a payment under this Agreement
specifies a payment period with reference to a number of days (e.g., “payment
shall be made within ninety (90) days following the date of termination”), the
actual date of payment within the specified period shall be within the sole
discretion of the Company.

4.         EXECUTIVE REMEDY. The Executive shall be under no obligation to seek
other employment or other engagement of the Executive’s services.  The Executive
acknowledges and agrees that the payment and rights provided under Section 3 are
fair and reasonable, and are the Executive’s sole and exclusive remedy, in lieu
of all other remedies at law or in equity, for termination of the Executive’s
employment by the Company upon exercise of its Termination Right pursuant to
this Agreement or upon a Termination for Good Reason.





12

--------------------------------------------------------------------------------

 



 

5.         ADDITIONAL PAYMENTS FOLLOWING A CHANGE IN CONTROL.

(a)        If, during the Employment Period and within two (2) years after a
Change in Control, the Company shall terminate the Executive’s employment other
than due to the Executive’s death, a Termination for Cause, a Termination due to
Disability or if the Executive shall effect a Termination for Good Reason:

(i)         the Company shall pay to the Executive, in a lump sum in cash within
thirty (30) days after the Termination Date, the aggregate of the following
amounts:

(A)    the Unconditional Entitlements;

(B)    the amount equal to the product of 1 times the sum of (y) the Annual Base
Salary, and (z) the greater of the target bonus for the then current fiscal year
under the Plans or any successor annual bonus plan and the average Annual Bonus
paid to or for the benefit of the Executive for the prior three (3) full years
(or any shorter period during which the Executive has been employed by the
Company), and

(ii)       the Company shall provide the Executive the Conditional Benefits
minus the Severance Amount.

(b)       If any payment or benefit (including payments and benefits pursuant to
this Agreement) the Executive would receive in connection with a Change in
Control from the Company or otherwise (the “Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this paragraph, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then the Company shall cause to be determined, before
any amounts of the Payment are paid to the Executive, which of the following two
alternative forms of payment shall be paid to the Executive: (A) payment in full
of the entire amount of the Payment (a “Full Payment”), or (B) payment of only a
part of the Payment so that the Executive receives the largest payment possible
without the imposition of the Excise Tax (a “Reduced Payment”).  A Full Payment
shall be made in the event that the amount received by the Executive on a net
after-tax basis is greater than what would be received by the Executive on a net
after-tax basis if the Reduced Payment were made, otherwise a Reduced Payment
shall be made.  If a Reduced Payment is made, (i) the Payment shall be paid only
to the extent permitted under the Reduced Payment alternative, and the Executive
shall have no rights to any additional payments and/or benefits constituting the
Payment, and (ii) reduction in payments and/or benefits shall occur in the
following order: (A) reduction of cash payments; (B) cancellation of accelerated
vesting of equity awards other than stock options; (C) cancellation of
accelerated vesting of stock options; and (D) reduction of other benefits paid
to Executive.  In the event that acceleration of compensation from the
Executive’s equity awards is to be reduced, such acceleration of vesting shall
be canceled in the reverse order of the date of grant.

(c)        The independent registered public accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the Change in Control, or a nationally recognized law firm, shall make all
determinations required to be made under this Section 5.  If the independent
registered public accounting firm or nationally





13

--------------------------------------------------------------------------------

 



 

recognized law firm so engaged by the Company is serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the
Company shall appoint a nationally recognized law firm or independent registered
public accounting firm or law firm to make the determinations required
hereunder.  The Company shall bear all expenses with respect to the
determinations by such independent registered public accounting firm required to
be made hereunder.

(d)       The independent registered public accounting firm or law firm engaged
to make the determinations hereunder shall provide its calculations, together
with detailed supporting documentation, to the Company and the Executive within
fifteen (15) calendar days after the date on which Executive’s right to a
Payment is triggered (if requested at that time by the Company or Executive) or
such other time as requested by the Company or Executive.  Any good faith
determinations of the accounting firm or law firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.

(e)        The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others.  In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Executive obtains other employment.  The Company agrees to
pay as incurred, to the full extent permitted by law, all legal fees and
expenses which the Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement), plus, in each case, interest on any delayed payment at the
applicable Federal rate provided for in Section 7872(f)(2)(A) of the Code.

6.         CONFIDENTIALITY.

(a)        Confidentiality. Without the prior written consent of the Company,
except (y) as reasonably necessary in the course of carrying out the Executive’s
duties hereunder or (z) to the extent required by an order of a court having
competent jurisdiction or under subpoena from an appropriate government agency,
the Executive shall not disclose any Confidential Information unless such
Confidential Information has been previously disclosed to the public by the
Company or has otherwise become available to the public (other than by reason of
the Executive’s breach of this Section 6(a)).   The term “Confidential
Information” shall include, but shall not be limited to: (i) the identities of
the existing and prospective customers or clients of the Company and its
Affiliates, including names, addresses, credit status, and pricing levels;
(ii) the buying and selling habits and customs of existing and prospective
customers or clients of the Company and its Affiliates; (iii) financial
information about the Company and its Affiliates; (iv) product and systems
specifications, concepts for new or improved products and other product or
systems data; (v) the identities of, and special skills possessed by, employees
of the Company and its Affiliates; (vi) the identities of and pricing
information about the suppliers and vendors of the Company and its Affiliates;
(vii) training programs developed by the





14

--------------------------------------------------------------------------------

 



 

Company or its Affiliates; (viii) pricing studies, information and analyses;
(ix) current and prospective products and inventories; (x) financial models,
business projections and market studies; (xi) the financial results and business
conditions of the Company and its Affiliates; (xii) business plans and
strategies of the Company and its Affiliates; (xiii) special processes,
procedures, and services of suppliers and vendors of the Company and its
Affiliates; and (xiv) computer programs and software developed by the Company or
its Affiliates.

(b)       Company Property. Promptly following the Executive’s termination of
employment, the Executive shall return to the Company all property of the
Company, and all copies thereof in the Executive’s possession or under the
Executive’s control, except that the Executive may retain the Executive’s
personal notes, diaries, rolodexes, mobile devices, calendars and electronic
calendars, and correspondence of a personal nature.

(c)        Nonsolicitation.  The Executive agrees that, while the Executive is
employed by the Company and during the one-year period following the Executive’s
termination of employment with the Company (the “Restricted Period”), the
Executive shall not directly or indirectly, (i) solicit any individual who is,
on the Termination Date (or was, during the six-month period prior to the
Termination Date), employed by the Company or its Affiliates to terminate or
refrain from renewing or extending such employment or to become employed by or
become a consultant to any other individual or entity other than the Company or
its Affiliates or (ii) induce or attempt to induce any customer or investor (in
each case, whether former, current or prospective), supplier, licensee or other
business relation of the Company or any of its Affiliates to cease doing
business with the Company or such Affiliate, or in any way interfere with the
relationship between any such customer, investor, supplier, licensee or business
relation, on the one hand, and the Company or any of its Affiliates, on the
other hand.  Any payments owed to Executive at time of separation as described
herein shall be contingent upon Executive’s compliance with the post-employment
nonsolicitation provisions.

(d)       Noncompetition. The Executive agrees that, during the Restricted
Period, the Executive shall not be employed by, serve as a consultant to, or
otherwise assist or directly or indirectly provide services to a Competitor (as
defined below) if (i) the services that the Executive is to provide to the
Competitor are the same as, or substantially similar to, any of the services
that the Executive provided to the Company or the Affiliates, and such services
are to be provided with respect to any location in which the Company or an
Affiliate had material operations during the twelve (12) month period prior to
the Termination Date, or with respect to any location in which the Company or an
Affiliate had devoted material resources to establishing operations during the
twelve (12) month period prior to the Termination Date; or (ii) the trade
secrets, Confidential Information, or proprietary information (including,
without limitation, confidential or proprietary methods) of the Company and the
Affiliates to which the Executive had access could reasonably be expected to
benefit the Competitor if the Competitor were to obtain access to such secrets
or information.  For purposes of this paragraph, services provided by others
shall be deemed to have been provided by the Executive to Competitor if the
Executive had material supervisory responsibilities with respect to the
provision of such services.  The term “Competitor” means any enterprise
(including a person, firm, business, division, or other unit, whether or not
incorporated) during any period in which a material portion of its business is
(and during any period in which it intends to enter into business activities
that would be) materially competitive in any way with any business in which the
Company or any of the Affiliates were





15

--------------------------------------------------------------------------------

 



 

engaged during the twelve (12) month period prior to the Executive’s Termination
Date (including, without limitation, any business if the Company devoted
material resources to entering in such business during such twelve (12) month
period), but for purposes of clause (c) above, the term “Competitor “ shall be
limited to those businesses to which the Executive devoted more than an
insignificant amount of time while employed by the Company.  Notwithstanding the
foregoing, the term “Competitor” shall not include a business of a Competitor if
such business would not, as a stand-alone enterprise, constitute a “Competitor”
under the foregoing definition, provided that Executive does not render any
services to, or otherwise assist the portion of the business that competes with
the Company and its Affiliates.  For the avoidance of doubt, the Company’s and
Affiliates’ businesses shall include, without limitation, the lines of business
set forth in the Company’s annual report on Form 10-K, provided that nothing in
this sentence shall be construed to limit the type of business of the Company
and the Affiliates or the restrictions with respect to such businesses in the
future.  Any payments owed to Executive at time of separation as described
herein shall be contingent upon Executive’s compliance with the post-employment
noncompetition provisions.

(e)        Equitable Remedies.  The Executive acknowledges that the Company
would be irreparably injured by a violation of Section 6 and the Executive
agrees that the Company, in addition to any other remedies available to it for
such breach or threatened breach, on meeting the standards required by law,
shall be entitled to a preliminary injunction, temporary restraining order, or
other equivalent relief, restraining the Executive from any actual or threatened
breach of Section 6.  If a bond is required to be posted in order for the
Company to secure an injunction or other equitable remedy, the parties agree
that said bond need not be more than a nominal sum.

(f)        Employee Proprietary Information and Inventions Assignment.  The
terms of that certain Employee Proprietary Information, Inventions Assignment
and Non-Competition Agreement between the Executive and the Company dated August
6, 2015 are hereby incorporated by reference (the “Invention Assignment
Agreement”).  To the extent that there are any conflicts between the terms and
conditions of the Invention Assignment Agreement and this Agreement, the terms
and conditions of this Agreement shall control. All non-conflicting terms of the
Invention Assignment Agreement are hereby expressly preserved.

(g)        Severability; Blue Pencil.  The Executive acknowledges and agrees
that the Executive has had the opportunity to seek advice of counsel in
connection with this Agreement and the restrictive covenants contained herein
are reasonable in geographical scope temporal duration and in all other
respects.  If it is determined that any provision of this Section 6 is invalid
or unenforceable, the remainder of the provisions of this Section 6 shall not
thereby be affected and shall be given full effect, without regard to the
invalid portions.  If any court or other decision-maker of competent
jurisdiction determines that any of the covenants in this Section 6 is
unenforceable because of the duration or geographic scope, of such provision,
then after such determination becomes final and unappealable, the duration or
scope of such provision, as the case may be, shall be reduced so that such
provision becomes enforceable, and in its reduced form, such provision shall be
enforced.





16

--------------------------------------------------------------------------------

 



 

7.         SUCCESSORS.

(a)        This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

(b)       This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns and any party acting in the form of a
receiver or trustee capacity.

(c)        The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken
place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

8.         MISCELLANEOUS.

(a)        This Agreement shall be construed, and the rights and obligations of
the parties hereunder determined, in accordance with the substantive laws of the
State of Michigan, without regard to its conflict-of-laws principles.  For the
purposes of any suit, action or proceeding based upon, arising out of or
relating to this Agreement or the negotiation, execution or performance hereof,
the parties hereby expressly submit to the jurisdiction of all federal and state
courts sitting within the confines of the Federal Eastern District of Michigan
(the “Venue Area”) and consent that any order, process, notice of motion or
other application to or by any such court or a judge thereof may be served
within or without such court’s jurisdiction by registered mail or by personal
service in accordance with Section 8(b).  The parties agree that such courts
shall have the exclusive jurisdiction over any such suit, action or proceeding
commenced by either or both of said parties.  Each party hereby irrevocably
waives any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding based upon, arising out of or relating to this
Agreement or the negotiation, execution or performance hereof, brought in any
federal or state court sitting within the confines of the Venue Area and hereby
further irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect.  This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(b)       All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:     At Executive’s address as it appears in the

Company’s books and records or at such other

place as Executive shall have designated by

notice as herein provided to the Company





17

--------------------------------------------------------------------------------

 



 

If to the Company:      Gemphire Therapeutics Inc.

Attn: CEO

Gemphire Therapeutics Inc.

17199 N. Laurel Park Drive, Ste. 401

Livonia, Michigan 48152

Telephone: (248) 681-9815

Fax: (734) 864-5765

 

with a copy to:            Honigman Miller Schwartz and Cohn LLP

350 East Michigan Avenue, Suite 300

Kalamazoo, Michigan 49007

Attention: Phillip D. Torrence, Esq.

Telephone: (269) 337-7702

Fax: (269) 337-7703

Email: ptorrence@honigman.com

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

(c)        The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

(d)       The Company hereby agrees to indemnify the Executive and hold the
Executive harmless to the extent provided under Certificate of Incorporation of
the Company (as amended), the By-Laws of the Company (as amended) and the
Indemnification Agreement entered into by and between the Company and the
Executive against and in respect of any and all actions, suits, proceedings,
claims, demands, judgments, costs, expenses (including reasonable attorney’s
fees), losses, and damages resulting from the Executive’s good faith performance
of the Executive’s duties and obligations with the Company. This obligation
shall survive the termination of the Executive’s employment with the Company.

(e)        From and after the Effective Date, the Company shall cover the
Executive under directors’ and officers’ liability insurance both during and,
while potential liability exists, after the Employment Period in the same amount
and to the same extent as the Company covers its other executive officers and
directors.

(f)        The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(g)        The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the executive to effect a Termination for Good Reason
shall not be deemed to be a waiver of such provision of right or any other
provision or right of this Agreement.





18

--------------------------------------------------------------------------------

 



 

(h)       This Agreement, the Invention Assignment Agreement, and all
agreements, documents, instruments, schedules, exhibits or certificates prepared
in connection herewith, represent the entire understanding and agreement between
the parties with respect to the subject matter hereof, supersede all prior
agreements or negotiations between such parties, including the Prior Agreement,
and may be amended, supplemented or changed only by an agreement in writing
which makes specific reference to this Agreement or the agreement or document
delivered pursuant hereto, as the case may be, and which is signed by the party
against whom enforcement of any such amendment, supplement or modification is
sought.

 

SIGNATURES ON THE FOLLOWING PAGE

 

 



19

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first above written.

 

 

 

 

THE EXECUTIVE:

 

THE COMPANY:

 

 

 

 

 

GEMPHIRE THERAPEUTICS INC.

/s/ Seth C. Reno

 

 

SETH C. RENO

 

By:

/s/ Mina Sooch

 

 

Name:

MINA SOOCH

 

 

Title:

CEO & PRESIDENT

 

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------